Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/063,407 filed on 06/18/2018.  Claims 1-9 and 11-15 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 7,409,891) in view of Kiryu (US 4,619,156).
Takemura shows an elastic gear wheel for a harmonic drive (Fig. 1), the elastic gear wheel comprising: 
a toothed cylindrical section (2), and 
a flange (2b) formed as an integral part of the toothed cylindrical section and having attachment holes (holes for bolts 8a) at a spacing to an edge of the flange.
Takemura does not show the through holes.

a toothed cylindrical section (3), and 
a flange (30) having through holes (30a -  Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the elastic gear wheel of Takemura to have through holes as taught by Kiryu in order to make the rigidity of the flexible flange in the radial direction as small as possible so as to absorb the radial deformation thereof and to make the rigidity thereof in the circumferential direction as large as possible (col. 3, line 27-31).

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658